                                                                            FILED
                                                                    U.S. DISTRICT CSURT
                                                                                    OiV.
                        3fn tl)e Winittt ^tatesf ©isstnct
                        Jfor tlje ^outljern 2Bis!tntt of 0eorsM
                                                                    CLERK
                                       prunsttDick Bifaisfion       SO. DIST.

                                                      *
              ANDREW MITCHELL,
                                                      *


                         Petitioner.                        CIVIL ACTION NO.: 2:19-cv-84
                                                      *

                                                      +
                   V.
                                                      *

                                                      *
              WARDEN,FCI JESUP,
                                                      *


                         Respondent.                  *




                                                ORDER


                  After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.     Dkt. No. 3.   Petitioner Andrew Mitchell


              {"Mitchell") did not file Objections to this Report and

              Recommendation.     Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DISMISSES without prejudice

              Mitchell's 28 U.S.C. § 2241 Petition for failure to follow this

              Court's directive, DIRECTS the Clerk of Court to CLOSE this case

              and enter the appropriate judgment of dismissal, a^d DENIES

              Mitchell in forma pauperis status

                   SO ORDERED, this                                             , 2019.




                                              < LISA GODBEY WOOD, JUDGE
                                            fITED STATES DISTRICT COURT
                                           SOUTHERN   DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
